Citation Nr: 1113364	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-25 880	)	DATE
	)
	On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Whether there was clear and unmistakable error in the rating decision of September 1964, assigning a 20 percent rating under Diagnostic Code 5202 for the residuals of a fracture of the left humerus. 

2.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for muscle weakness of the left elbow and forearm, Muscle Group V, based on clear and unmistakable error in the rating decision of September 1964. 

3.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for a scar on the left upper arm based on clear and unmistakable error in the rating decision of September 1964.

4.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for a scar on the left hip based on clear and unmistakable error in the rating decision of September 1964.

5.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for a scar on the left thigh based on clear and unmistakable error in the rating decision of September 1964.




REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1962 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

The claims are REMANDED to the RO via the Appeals Management Center, in Washington, DC.  







REMAND 

Reason for Remand 

In a rating decision in December 2007, the RO denied the Veteran's requests for earlier effective dates for the grants of service connection for muscle weakness of the left elbow and forearm, Muscle Group V, a scar on the left upper arm, a scar on the left hip, and a scar on the left thigh based on clear and unmistakable error in a prior rating decision.  

After the Veteran filed a notice of disagreement in November 2008, the RO issued a statement of the case in May 2009.  In July 2009, the Veteran filed a substantive appeal in which the Veteran described with specificity the errors in the prior rating decision, that is, the original rating decision in September 1964.  The Veteran then argued clear and unmistakable error at a hearing before the Board in April 2009.  

As the Veteran's specific allegations of error in the original rating decision in September 1964 have not been considered by the RO in the first instance, further due process development is needed. 

As the questions of clear and unmistakable error, in part, require an explanation of what claims the Veteran filed in 1964 and what claims were adjudicated, the Board will provide a brief a summary of the significant facts of the case and of the procedural history then provide legal guidance regarding the adjudication of the case upon remand. 








Summary of the Significant Facts and Procedural History 

The service treatment records show that in September 1963 the Veteran was injured in a vehicle accident and he sustained several injuries, including a compound comminuted fracture of the left humerus, a rib fracture, lacerations, and a concussion.  The site of the fracture of the left humerus became infected, requiring a skin graft, and the donor site of the skin graft was the left thigh.  Later because of non-union of bone fragments a bone graft with internal fixation was done, and the donor site of the bone graft was the left hip or iliac crest.  

In June 1964, in the proceedings of a Medical Board, including a physical examination, the pertinent findings were a scar on the left upper extremity, a scar on the iliac crest, and a scar on the left thigh.  There was excellent range of motion of the left shoulder.  The left elbow lacked 10 degrees of extension and flexion was to 120 degrees.  The final diagnosis was nonunion of a compound, comminuted fracture of the mid-shaft of the left humerus without artery or nerve involvement. 

After service in August 1964, the Veteran filed an original application for VA disability compensation, claiming service connection for a chest injury, concussion, and arm injurys [sic].  

On initial VA examinations in August 1964, on musculoskeletal evaluation, the VA examiner described the scars on the left arm, including the site of the skin graft, and the donor skin site from the left thigh.  There was full range of motion of the left shoulder.  Flexion of the left elbow lacked 20 degrees and extension lacked 10 degrees.  There was weakness in the left hand.  On neurological evaluation, there was no abnormality.  The pertinent diagnoses were healed fracture of the left humerus with internal fixation, health left rib fracture, and skin graft to upper arm. 






In a rating decision in September 1964, the RO granted service connection for residuals of a fracture of the left humerus and assigned a 20 percent rating under Diagnostic Code 5202.   The RO also granted service connection for residuals of a rib fracture and for residuals of a scalp laceration, each was assigned a noncompensable rating.  The 20 percent rating for residuals of a fracture of the left humerus was continued in a rating decision in January 1967.  In each instance after the Veteran was notified of the rating decision and of his right to appeal, the Veteran did not appeal and the rating decisions became final based on the evidence of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104. 

In August 2006, the Veteran filed a claim for increase for residuals of a fracture of the left humerus and claims of service connection for a left arm scar (site of a skin graft), a left hip scar (site of bone graft) and a left thigh scar (donor site for the skin graft). 

In a rating decision in May 2007, the RO denied the claim for a rating high than 20 percent under Diagnostic Code 5202 for residuals of a fracture of the left humerus.  The RO granted service connection: for muscle weakness of the left elbow and forearm, Muscle Group V, and assigned a 10 percent rating under Diagnostic Code 5305; for a scar on the upper left upper arm and assigned a 10 percent rating; for a left hip scar (donor bone graft site) and assigned a 10 percent rating; and for 
for a left thigh scar (donor skin graft site) and assigned a 10 percent rating.  The grants of service connection were effective August 31, 2006, the date of receipt of the claims.

In October 2007, the Veteran filed a motion for revision of the rating decision in September 1964, assigning a 20 percent rating for residuals of a fracture of the left humerus under Diagnostic Code 5202 on grounds of clear and unmistakable error. 





In a rating decision in December 2007, the RO denied an earlier effective date for the grants of service connection for muscle weakness of the left elbow and forearm, Muscle Group V, a scar on the left upper arm, a scar on the left hip, and a scar on the left thigh based on clear and unmistakable error.  

In November 2008, the Veteran timely filed a notice of disagreement to the RO's rating decision in December 2007.  In May 2009, the RO issued a statement of the case, and the Veteran then perfected the appeal by timely filing a substantive appeal in July 2009.  

Clear and Unmistakable Error in the Rating Decision of September 1964, Assigning a 20 Percent Rating under Diagnostic Code 5202 for the Residuals of a Fracture of the Left Humerus 

The Veteran argues the rating decision in September 1964 was in error because the fracture residuals of the left humerus should have been rated 30 percent under Diagnostic Code 5305, not Diagnostic Code 5202, based on a severe muscle injury, shattering bone fracture, as described in 38 C.F.R. § 4.56(d) (1965). 

As to the application of 38 C.F.R. § 4.56, the adjudicator must consider all the factors set forth in the regulation and make a determination based on the facts of the particular case.  No single factor is sufficient to demonstrate clear and unmistakable error in the application of § 4.56, rather the test is the totality-of-the-circumstances.  Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317 (2006) (reaffirming that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and no single factor is controlling).

An Effective Date Earlier than August 31, 2006, for the Grants of Service Connection Based on Clear and Unmistakable Error in the Rating Decision of September 1964



The Veteran argues that muscle weakness of the left elbow and forearm, a scar on the upper left upper arm, a left hip scar, and a left thigh scar were present in September 1964 and should have been rated as part of the Veteran's original claim of service connection for residuals of a fracture of the left humerus.  

Stated differently, the Veteran's argument can be framed that at the time that the Veteran filed his original claim in 1964, the RO should have included the left elbow and forearm and the scars as part of his original claim.  And the failure to adjudicate any reasonably raised claim can be the basis of a clear and unmistakable error where the issue was relevant to a decision actually made.  Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) (citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

A claim of entitlement to VA benefits may be either a formal or an informal written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim consists of intent to apply for benefits, an identification of the benefit sought, and a communication in writing.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (there is no requirement to conjure up issues that were not raised by the claimant); see Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (where there is no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised; the mere existence of medical records generally cannot be construed as a claim, rather, there must be some intent by the claimant to apply for a benefit).  

In light of the above, the case is remanded for the following action.

1.  Adjudicate whether there was clear and unmistakable error in the rating decision in September 1964, assigning a 20 percent rating under Diagnostic Code 5202, for residuals of a fracture of the left humerus, considering the Veteran's argument that the disability should have been rated 30 percent under Diagnostic Code 5305 based on a severe muscle injury, shattering bone fracture, as described in 38 C.F.R. § 4.56(d) (1965).  

In the adjudication, consider that no single factor is sufficient to demonstrate clear and unmistakable error in the application of § 4.56, rather the test is the 
totality-of-the-circumstances.   Robertson v. Brown, 5 Vet. App. 70 (1993).

If the decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

2.  Adjudicate whether there was clear and unmistakable error in the rating decision in September 1964, as argue by the Veteran, that is, the original claim in 1964 included the left elbow and forearm and the scars of the upper left arm, left hip, and left thigh. 

In the adjudication, address: 

a). Whether the Veteran reasonably raised the claims of service connection for a disability of the left elbow and forearm and for the scars of the upper left arm, left hip, and left thigh.  

In the adjudication, consider whether there was intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (there is no requirement to conjure up issues that were not raised by the claimant); see Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit).

If there is no reasonably raised claim of service connection for a disability of the left elbow and forearm or for any of the scars of the upper left arm, left hip, and left thigh, there is no valid claim of clear and unmistakable error. 

If there is a reasonably raised claim of service connection for a disability of the left elbow and forearm or for any of the scars of the upper left arm, left hip, and left thigh, there is a valid claim of clear and unmistakable error, and the remedy is to revise the rating decision of September 1964 by adjudicating any reasonably raised claim, including the assignment of a disability rating. 

If any decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


a).  First, whether the Veteran reasonable raised the claims of service connection for left elbow and forearm and the scars of the upper left arm, left hip, and left thigh.  
.

If any decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).








Department of Veterans Affairs


